Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 06/30/2022 in which claims 01-09 are pending ready for examination.

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 in accordance to the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (2019)(“2019 Guidelines”). The claimed invention is directed to an abstract idea without significantly more. Claims (s) 1-9 is/are directed to the abstract idea of a mathematical concepts that collects information, analyze it, and outputting as inputs to equations results, as explained in detail below. 
As to Claim 1 recites an abstract idea of “irradiating…ultra-thin film; controlling… the ultra-thin film; calculating, by computer…ultra-thin film; obtaining.. ultra-thin film; performing, by the computer a second-order…; performing by computer, merging, simplifying and substituting processing…; solving by computer, the one-variable quartic equation to obtain,” This method recited as a whole is “data gathering for input to an equation”.  
The specification recites, “…the invention provides a rapid measurement method for an ultra-thin film optical constant, by performing second-order Taylor expansion approximation on an amplitude reflection coefficient ratio, and by calculating and solving approximate formulas, the optical constant of the ultra-thin film is measured rapidly, which has advantages of fast measurement, accurate measurement, etc., and is adapted to rapid measurement and characterization of optical constants for arbitrary ultra-thin film...” (See Specification Paragraphs ¶0005, ¶0021). This recites receiving data and using the Mathematical Concepts on the received data for input for the Taylor second-order and Fresnel equations.
The recitation of “performing by the computer, a second-order…; performing merging, simplifying and substituting processing…; solving the one-variable quartic equation to obtain,” are merely data gathering and outputting for the abstract idea (Mathematical Concepts). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (See MPEP 2106.05(g)(3)). Therefore this additional element does not integrate the abstract idea into a practical application.
This judicial exception is not integrated into a practical application because the additional limitation of “ultra-thin film and substrate”, is not applied or used in the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (See MPEP 2106.05(e)).
The claim(s) does/do not include additional elements that are sufficient to amount to an inventive concept than the judicial exception because the additional element (ultra-thin film and substrate) when considering both individually is just extra-solution limitations are merely data gathering and outputting for the abstract idea (Mathematical Concepts). (See MPEP 2106.05(g)(3)). 
 As to Claims 2-8 is/are directed to an extra-solution limitations are merely data gathering and outputting for the abstract idea (Mathematical Concepts). (See Specification Paragraphs ¶0005-¶0020). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (See MPEP 2106.05(g)(3))
As to Claim 9 the claim is directed to an abstract idea without significantly more. Claims (s) 9 is/are directed to the abstract idea of a mathematical concepts that collects information, analyze it, and outputting as inputs to equations results, as explained in detail below. 
It recites an abstract idea of ““…obtaining the correct solution...; excluding optical constant…; introducing remaining…; to calculate…; determining…,” This method recited as a whole is “data gathering for input to a Fresnel equation”.  
The specification recites, “…obtaining the correct solution..; excluding optical constant…; introducing remaining…; to calculate…; determining…, and is adapted to rapid measurement and characterization of optical constants for arbitrary ultra-thin film...” (See Specification Paragraph ¶0005, ¶0021). This recites receiving data and using the Mathematical Concepts on the received data for input to the Taylor second-order and Fresnel equations.	
This judicial exception is not integrated into a practical application because the additional limitation of “adapted for computer to measure… and ellipsometric parameters”, are directed to an extra-solution limitations are merely data gathering and outputting for the abstract idea (Mathematical Concepts). (See Specification Paragraphs ¶0021). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (See MPEP 2106.05(g)(3))
This additional limitation still does not add Significantly More to the Inventive concepts of the calculation of thickness of an ultra-thin films. The recitation is not applied or used in the judicial exception in some other meaningful because it is an insignificant extra-solution activity to the judicial exception. – (See MPEP 2106.05(d), 2106.05(g)(3).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The recitation of “adapted for computer and/or by the computer” within claims 01-09, does not have support in the Instant Specification.  The Specification recites, “…but the ellipsometry is an indirect measurement method, which requires computer fitting to obtain the thickness and optical constants (including a refractive index and an extinction coefficient) of the thin film.” (See ¶0003 Lines 12-13).
Even though it states, “… ellipsometry is an indirect measurement method, which requires computer fitting”, it does not specifically say that a computer is used to perform the steps exemplified by the newly amended claims of 01-09 and/or Figs. 01-03. Therefore, these claims failing to comply with the written description requirement.
Applicant may overcome this rejection by amending the Instant Specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). (See MPEP 2163 (B))
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive.

Applicant’s Arguments
Applicant’s Argument #1:  Applicant argues, “In response thereto, the Applicant have amended claim 1 to emphasize the optical constant of the ultra-thin film is obtained by controlling instruments to measure the incident angle and the refraction angle of the incident light transmitted to a substrate, and calculating, by the computer, to obtain the amplitude reflection coefficient ratio p of the ultra-thin film.
	 Applicant’s Argument #2:  Applicant argues, “Supporting ground for the proposed amendment is evident throughout the application documents, and is provided at least by Figs. 1 to 3, paragraph [0035] to [0064] of the specification as filed.

Examiner’s Responses
Examiner’s Response #1:  In response to applicant’s argument 1, it is respectfully pointed out that amending the claims to include a computer to perform the math or mental steps is not considered a practical application (See MPEP 2106.04(d)(1). Also, the irradiating an incident light on an ultra-thin film is merely routine data gathering necessary for the abstract math. 
Examiner’s Response #2:  In response to applicant’s argument #2, it is respectfully pointed out that, the recitation of “adapted for computer and/or by the computer” within claims 01-09, does not have support in the Instant Specification.  Therefore, the new matter has been entered into the claims or affects the scope of the claims, the claims affected should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, on the ground that it recites elements without support in the original disclosure. See Waldemar Link, GmbH & Co. v. Osteonics Corp., 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1560 (Fed. Cir. 1991)(A written-description question often arises when an applicant, after filing a patent application, subsequently adds "new matter" not present in the original application.); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). (See MPEP 608.04(A)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886